Case 2:19-cr-20164-TGB-EAS ECF No. 38-1, PagelD.156 Filed 08/24/20 Page 1of5

EXHIBIT A
Case 2:19-cr-20164-TGB-EAS ECF No. 38-1, PagelD.157 Filed 08/24/20 Page 2 of 5

Raymond Weitzman, M.D., F.A.C.P.
6505 Legacy Woods Trail

West Bloomfield, Mi 48322

NPI 1669680872

August 14, 2020

Samantha Baker

Law Offices of David S. Steingold, PLLC
500 Griswold Street , Suite 2320

Detroit, Michigan 48226

RE: Michael English DOB 4/25/1986

Dear Ms. Baker,

{am board certified in Internal Medicine and Rheumatology. I am medical director of the Gary

Burnstein Community Health Clinic and practice there. I have reviewed the medical records

you provided to me dating from January 21, 2020 to May 19, 2020. The material includes

multiple clinic visits by Mr. English while incarcerated. I have noted the following material
findings:

1. Obesity: Mr. English has a height of 5”11” and a weight of 246 Ibs which results in a BMI of
34.3 indicating severe obesity. Normal BMI is considered 18.5-24.9 which is far below Mr.
English’s weight.

2. Hypertension: The following elevated blood pressures were noted during clinic visits:
2/13/20: 131/92, 2/14/20: 140/108, 2/25/20: 144/101, 3/3/20: 148/93, 3/10/20: 137/87.
Mr. English should have been treated with anti-hypertensive medication but this has not
yet been initiated. Normal blood pressure is 120/80 or less.

3. Other problems include recurrent episodes of vertigo, recurrent hives, folliculitis and dysuria.
Before incarceration Mr. English had a visit to an emergency room for chest pain but those
records were not available to me.

Extreme obesity and hypertension are bad prognostic indicators in patients who contact
Covid-19: SARS-2. Obesity and hypertension are associated with excess mortality in patients
who develop clinical Covid-19; SARS-2 infections. Because of these risk factors I recommend
Mr. English be considered for early release from incarceration.

Please let me know if you have other questions.

Raymond Weitzman, M.D., FA.C.P.
Case 2:19-cr-20164-TGB-EAS ECF No. 38-1, PagelD.158 Filed 08/24/20 Page 3 of 5

Raymond J. Weitzman, M.D., F.A.C.P.

4616 Forestview Drive

West Bloomfield, Michigan 48322
248-408-8670

2020

NPI: 1669680872

CURRICULUM VITAE

College: The University of Michigan 1963-1966
Honors:William J. Branstrom Freshman Prize
Freshman Honors
Sophomore Honors
Mary Markley Honor Award

Medical School: The University of Michigan 1966-1970
Honors: Cum Laude
1968 Michigan Heart Association Medical Student Research Award
First lowa Midwest Regional Medical Student Research Forum; second prize
Fellow, American Association of Medical Colleges-Public Health Service
International Research Training Program in Israel, 1969
Alpha Omega Alpha Honor Medical Society
Phi Kappa Phi Honor Society

Internship: Internal Medicine; The University of Michigan Affiliated Hospitals, July
1970-June 1971

Residency: Internal Medicine, Sinai Hospital of Detroit, July 1971-June 1973

Fellowship: Rheumatology, The Rackham Arthritis Research Institute, The University of
Michigan, July 1973-June 1975

Certification: National Board of Medical Examiners 1971
American Board of Internal Medicine 1973
Rheumatology Subspecialty Board 1976
Case 2:19-cr-20164-TGB-EAS ECF No. 38-1, PagelD.159 Filed 08/24/20 Page 4of 5

Basic Cardiac Life Support 2011
Advanced Cardiac Life Support 2012

Professional Societies:
Alpha Omega Alpha Honor Medical Society
Phi Kappa Phi Graduate Honor Society
Phi Delta Epsilon Medical Society
Wayne County Medical Society
Michigan State Medical Society
American Medical Association
Fellow: American College of Physicians
Michigan Rheumatism Society
Speakers Bureau: Michigan Chapter Arthritis Foundation
American College of Rheumatology

Practice: July 1975 to November 1998
Detroit Medical Center (previously Woodland Medical Center) Internal Medicine
and Rheumatology
Retired due to injuries sustained in a pedestrian accident Sept 1997
Previously attending physician and medical director at Menorah House, Lahser
Hills and attending physician at Bedford Villa Extended Care Facilities

Practice 1998 to Date

Teaching staff Providence Hospital Southfield, Mi 1999 to 2011
Mobile Physicians of Southfield: Jan to April 2013
Gary Burnstein Medical Clinic: current 2013 to Date
Michigan Institute of Medicine: office and homecare May to
September 2013 Locum Tenens
GoDocsGo 2/14 to 3/14: Home care
Milford Family Practice 6/14 to 12/14 part time treating internal
medicine and rheumatology patients covering for a physician who is ill.

Publications:

DuCharme, D, Weitzman, R. Beck, L.: Effects fo Phenoxybenzamine and
Guanethidine on Bleeding Volumes in Normal and Nephrectomized Dogs:

Pharmacologist 7: 178, 1965

Weitzman,R.,Beck,L.; Neurogenic Control of Renopressor System by a
Nonganglionated, Adrenergic System: Pharmacologist 8: 215, 1966
Case 2:19-cr-20164-TGB-EAS ECF No. 38-1, PagelD.160 Filed 08/24/20 Page 5of5

Weitzman, R., Walker, S; The LE Cell Revisited: Laboratory Medicine, V7, No6,
June 1976

Weitzman, R., Walker, S.; The Relation of the LE Cell Test to Laboratory and
Clinical Parameters of Disease Activity in Systemic Lupus Erythematosus: The
University of Michigan Medical Center Journal, V41, pgs 9-13, Jan-Dec, 1975

Weitzman, R., Walker, S.; Relation of Titered Peripheral Pattern ANA to anti-DNA
and Disease Acitivity in Systemic Lupus Erythematosus; Annals of the Rheumatic
Diseases, V36, pgs 44-49. 1977

Jacob, G., Messina, M., Caperton, E., Gordon, R. Harris, G. Sack, B., Vreede, P.,
Weitzman, R.; Safety and Efficacy of Etodolac, Once or Twice a Day in the
Treatment of Active Rheumatoid Arthritis; Current Therapeutic Research, V.37,
No 6, 1124-1129, 1985

Weitzman,R.; The Rheumatic Manifestatiions of Breast Implants: A Comparison
of Symptoms with Implant Type and the Consequences of Implant Rupture:
Providence Hospital of Southfield Medical Bulletin; V 6, No 2, 20-24, 1995
